Citation Nr: 0218446	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  00-03 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  The propriety of the percentage ratings assigned to 
service-connected right knee disability for the period 
August 7, 1981 to the present.

2.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from August 1977 to August 
1981.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from the Buffalo, New York, Department 
of Veterans Affairs (VA) Regional Office (RO).  A motion 
to advance this case on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
Supp. 2002) and 38 C.F.R. § 20.900(c) (2002).


REMAND

A review of the procedural history reveals that the 
veteran appealed the RO's grant of service connection and 
initial rating assignment made in a rating decision dated 
in November 1981.  Thus, the case falls within the 
situation contemplated in Fenderson v. West, 12 Vet. App. 
119 (1999), and it is possible for the veteran to be 
awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28.  

Since the time of receipt of the veteran's notice of 
disagreement in February 1982, the RO has assigned 
increased ratings to the veteran's right knee, to include 
assigning periods of temporary total evaluations based on 
hospitalization and convalescence under 38 C.F.R. § 4.30 
(2002), and a total rating based on recovery from a total 
knee replacement pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (2002).  During other periods, however, the 
veteran has been in receipt of 10, 20 and 30 percent 
ratings, less than total ratings for his right knee 
disability.  Thus, although the increases assigned during 
the appeal period represented grants of benefits, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a, "decision awarding a higher rating, but 
less than the maximum available benefit...does 
not...abrogate the pending appeal...."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  The veteran and his 
representative have clearly indicated an intent to 
continue to pursue an appeal with respect to the propriety 
of the ratings assigned to right knee disability from 
August 7, 1981, to the present.  Such ratings are as 
follows:  10 percent (Diagnostic Code 5257) from August 7, 
1981 to August 30, 1994; 100 percent (38 C.F.R. § 4.30) 
September 1, 1994, to October 31, 1994; 10 percent 
(Diagnostic Code 5257) November 1, 1994, to October 19, 
1997; 100 percent (38 C.F.R. § 4.30) October 20, 1997, to 
January 31, 1999; 30 percent (Diagnostic Code 5257) from 
February 1, 1999, to May 19, 2000; 100 percent (38 C.F.R. 
§ 4.30) May 20, 2000, to September 30, 2000; 30 percent 
(Diagnostic Code 5257) October 1, 2000, to February 12, 
2001; 20 percent (Diagnostic Codes 5003/5010) February 
1, 1999, to February 5, 2002; and 100 percent (Diagnostic 
Code 5055) February 13, 2001 to April 1, 2003.

Also on appeal is the issue of entitlement to TDIU 
benefits.  The veteran's application for TDIU benefits was 
received by the RO in January 1997.  He then appealed the 
RO's March 2000 rating decision that denied entitlement to 
TDIU benefits.

The Board notes that medical information dated during the 
interim between approximately 1983 and 1995 is not 
currently associated with the claims file, with the 
exception of a private operative report dated in June 1988 
and follow-up records dated in 1989.  The Board also notes 
that it is unclear whether the veteran's eligibility for 
benefits pursuant to 38 C.F.R. § 4.30 has been considered 
for the June 1988 post-surgical period.  In any case, the 
claims folders contain no records demonstrating the nature 
and severity of the veteran's right knee problems from 
1983 to 1988.  The Board also notes the absence of 
documentation of right knee manifestations from 
approximately 1989 to 1993/1994.  As records dated during 
these periods are probative of the appropriate rating(s) 
to be assigned to the veteran's right knee disability, a 
further attempt to identify and associate relevant medical 
records is warranted.  

The Board also recognizes the veteran's continued 
arguments with respect to the status of his right knee, to 
include during periods of post-surgical convalescence.  He 
indicates that he has required extensive recovery periods.  
As noted above, the claims files reflect that the veteran 
has been awarded multiple extensions of assigned 
convalescence periods.  He also argues, however, that he 
is entitled to a total rating insofar as such repeated 
surgeries and recovery periods have rendered him 
incapacitated from employment and other activities for 
periods beyond the termination dates for currently 
assigned convalescent ratings.  As such, the question of 
entitlement to additional extensions for his various 
convalescence periods is raised and should be considered 
based on a review of the complete evidentiary record, to 
include any additionally obtained medical evidence.

The Board further notes that the veteran was last examined 
in September 2001.  He and his representative have 
requested further evaluation prior to expiration of the 
100 percent evaluation assigned pursuant to Diagnostic 
Code 5055.  The Board emphasizes that to determine the 
present nature and degree of severity of the disability, 
to include whether and to what extent the disability 
impacts the veteran's employability, a current examination 
is required prior to any determination as to the rating to 
be assigned upon expiration of the 100 percent rating 
assigned pursuant to Diagnostic Code 5055.

Accordingly, for the above reasons, this case is remanded 
to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2002) are fully 
complied with and satisfied.  See also 
66 Fed. Reg. 45620-32 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  
The RO should specifically inform the 
veteran of the assistance that it will 
provide in obtaining evidence and 
information in support of the claim and 
of the information needed from him to 
enable the RO to obtain evidence and 
information in support of his claim.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for his right knee in 
or since 1983; in particular request the 
veteran to identify records of treatment 
or evaluation of his right knee from 
1983 up and until approximately 1994.  
Make arrangements to obtain private 
hospital summaries, operative reports, 
complete clinical records, diagnostic 
studies, and outpatient treatment 
records from 1983 to the present.  In 
any case, ensure that contemporary 
records of VA outpatient and clinical 
treatment, as well as records of VA 
treatment, surgery and/or 
hospitalization from 1983 to the 
present, are associated with the claims 
files.

3.  When the above development has been 
completed, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the nature and 
extent of disability of the right knee, 
status post total right knee 
arthroplasty.  Schedule the examination 
proximate to the April 1, 2003, 
termination date of the veteran's 
100 percent schedular evaluation.  The 
completed examination report must 
reflect review of the claims files.

All indicated studies, including 
X-rays and range of motion studies 
in degrees, should be performed.  

In reporting the results of range 
of motion testing, the examiner 
should identify any objective 
evidence of pain and the specific 
excursion(s) of motion, if any, 
accompanied by pain.  To the 
extent possible, the examiner 
should assess the degree of 
severity of any pain.  

Any atrophy should be identified.  
Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner, to specifically include 
whether severe weakness is 
present.  If feasible, the 
examiner should assess the 
additional functional impairment 
due to weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   

The examiner should also express 
an opinion concerning whether 
there would be additional limits 
on functional ability on repeated 
use or during flare-ups (if the 
veteran describes flare-ups), and, 
to the extent possible, provide an 
assessment of the functional 
impairment on repeated use or 
during flare-ups.  If feasible, 
the examiner should assess the 
additional functional impairment 
on repeated use or during flare-
ups in terms of the degree of 
additional range of motion loss.  

The examiner should also provide 
an opinion concerning the impact 
of the disability on the veteran's 
ability to work.  The rationale 
for all opinions expressed should 
also be provided.

4.  Thereafter, the RO should 
readjudicate the veteran's claims, 
specifically considering the propriety 
of rating assignments for the veteran's 
right knee disability throughout the 
period beginning August 7, 1981, to 
include on an extra-schedular basis.  
The RO should also include consideration 
of whether any additional periods of 
temporary total ratings (or extensions) 
are warranted pursuant to 38 C.F.R. 
§ 4.29 or 38 C.F.R. § 4.30.  Further, 
the RO should readjudicate the veteran's 
claim of entitlement to TDIU benefits.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative 
should be provided a supplemental 
statement of the case that contains 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedure, the 
case should be returned to the Board for further 
consideration, if in order.  No action is required on the 
part of the veteran or his representative until further 
notice is received.  By this action, the Board intimates 
no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2002).


